NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4554-17T4

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

TERENCE CHATMAN,

     Defendant-Respondent.
___________________________

                    Submitted November 15, 2018 – Decided December 28, 2018

                    Before Judges Accurso and Moynihan.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment Nos. 17-08-2305,
                    17-08-2306 and 17-12-3473.

                    Theodore N. Stephens, II, Acting Essex County
                    Prosecutor, attorney for appellant (Stephen A. Pogany,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

                    BMB Law Firm, attorneys for respondent (Brooke M.
                    Barnett, on the brief).

PER CURIAM
      The State appeals from the motion judge's order, arguing the judge abused

his discretion when he granted defendant Terence Chatman's motion to suppress

evidence seized pursuant to a search warrant issued by another Law Division

judge. We conclude the affidavit submitted in support of the application for the

search warrant did not establish probable cause required for its issuance under

Rule 3:5-3(a) and affirm.

      The warrant was issued based on an affidavit submitted by a detective

from the Middlesex County Prosecutor's Office. After setting forth his training

and experience, the detective related the contents of several tips received by the

Middlesex County Crime Stoppers Program; the tipster was anonymous. Two

of the tips were received on May 21, 2017. The first tip provided defendant's

address, physical description, employer, phone number and a description of an

"ii" tattoo on his neck and stated defendant was affiliated with the Bloods. That

tip, most of which required the tipster to type information next to categories

provided on the formatted Crime Stoppers webpage, also listed the type of

offense as "Drugs and Baggie" and listed "Guns" on the "Weapons" line. A

second tip reiterated that information, including "Guns" on the "Weapons" line,

and added that defendant "[h]as a case now in Edison. He say he is gonna

eliminate the prosecutor on his case. Keeps a machine gun in his house." The


                                                                          A-4554-17T4
                                        2
tipster also provided that a certain Barbershop was defendant's "Hangout[]" and

"Trub" was his alias.

      The tipster responded three days later to questions left for him on the

Crime Stoppers site:      "There are weapons at [defendant's] house and he

sometimes carries a gun. The one at his house is a machine gun. He stays with

his mother and father. He does not have a car. He rides to work with a friend."

Responding to a request for additional information, the tipster replied, "The

threat is against the prosecutor for his current drug and gun case . . . He has told

a few people about it. He said he will kill [the prosecutor] before he goes back

to jail. If he knows I told he will kill me." He attached a newspaper article

regarding his arrest in Edison. When subsequently asked about the location and

type of weapons, the tipster wrote:

            Last I saw [the machine gun] was in a closet but I'm not
            sure now. It's a real small place 2 bedroom. He has a
            few guns. I seen him with a 22 and a 9. I think the only
            place he[']s not strapped is at work. The father has guns
            to[o] but [I] don't know what they are.

The tipster later replied to a Crime Stoppers inquiry that defendant typically

works from 7:30 a.m. until 4:30 p.m. on weekdays, and that one of two named

individuals, whom the tipster described as "in the drug biz" and possibly armed,

pick him up and drive him to work.


                                                                            A-4554-17T4
                                         3
      The affidavit submitted in support of the search warrant added defendant's

prior record of arrests and convictions, domestic violence complaints, and an

anonymous tip to Irvington police in February 2017 that defendant – a

"convicted murderer [and] drug dealer" who went by the nickname, "Trub" –

had a gun visible at his home address and that there were weapons, including a

machine gun. The tip also echoed some of the other information contained in

the Crime Stoppers tips. Irvington detectives did not successfully follow-up the

February 2017 tip. The affidavit also provided that defendant had an active

warrant out of Roselle.

      The detective set forth in the affidavit law enforcement's efforts to

corroborate the tips. The detective, using a variety of computer-based sites,

verified defendant's address, phone number, employer, tattoos, gang affiliation

and that defendant was named in the Edison case; he also verified an alias for

defendant listed in the New Jersey County Correction Information System:

Trouble. During surveillance of defendant, the detective saw him leave the

given address and proceed to his employer; defendant, contrary to the tipster's

information, drove himself to work.




                                                                        A-4554-17T4
                                       4
      Based on the affidavit, 1 the challenged warrant was issued for defendant's

person2 for violations of weapons crimes and murder, including weapons,

ammunition, body armor, magazines, and holsters. The warrant was executed

six days later. Although a search warrant return is not included in the record,

the State represented to the motion judge that an assault-type machine gun was

found in a closet in defendant's residence.

      We review a Law Division judge's determination of whether a search

warrant was supported by adequate probable cause as a question of law. The

motion judge's interpretation of the law is not entitled to any special deference.

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

That review applies our Supreme Court's instruction:

            When a police officer seeking a search warrant presents
            the basis therefor in affidavit form to a judge for
            evaluation on the issue of probable cause, the judge's
            approach must be a practical and realistic one. The
            officer's statements must be looked at in a common
            sense way without a grudging or negative attitude.

1
  The "testimony under oath" box on the search warrant is checked, indicating
the issuing judge also considered the detective's testimony. We do not perceive,
and the parties do not argue, that anything but the affidavit was considered.
2
   We note the "premises" box on the warrant was not checked. Nor was a
description of the premises provided in the warrant, see R. 3:5-3(a); the street
address and apartment number of the premises were merely mentioned,
following defendant's description, as his address. Defendant did not raise any
issue related to this observation on appeal.
                                                                          A-4554-17T4
                                        5
            There must be an awareness that few policemen have
            legal training and that the material submitted to
            demonstrate probable cause may not be described with
            the technical nicety one would expect of a member of
            the bar. Moreover, the judge should take into account
            the specialized experience and work-a-day knowledge
            of policemen. State v. Contursi, 44 N.J. 422, 431
            (1965). The facts asserted must be tested by the
            practical considerations of everyday life on which
            reasonably prudent and experienced police officers act.
            Brinegar v. United States, 338 U.S. 160, 175 (1949).
            Once the judge has made a finding of probable cause on
            the proof submitted and issued the search warrant, a
            reviewing court, especially a trial court, should pay
            substantial deference to his determination. State v.
            Tanzola, 83 N.J. Super. 40, 43 (App. Div. 1964).

            [State v. Kasabucki, 52 N.J. 110, 117 (1968).]

      Warrant applications "should be read sensibly rather than hypercritically

and should be deemed legally sufficient so long as they contain [] factual

assertions which would lead a prudent [person] to believe that a crime [has] been

committed and that evidence . . . of the crime [is] at the place sought to be

searched." State v. Sullivan, 169 N.J. 204, 217 (2001) (alterations in original)

(quoting State v. Laws, 50 N.J. 159, 173 (1967)). If the information in the

affidavit could have reasonably led the issuing judge to find probable cause, that

judge's determination should not be second guessed upon review. See Illinois

v. Gates, 462 U.S. 213, 236 (1983). If the factual support used to establish

probable cause in a search warrant affidavit is placed in issue, and its "adequacy

                                                                          A-4554-17T4
                                        6
appears to be marginal, the doubt should ordinarily be resolved by sustaining

the search." State v. Jones, 179 N.J. 377 388-89 (2004) (quoting Kasabucki, 52

N.J. at 116). It follows that "[a] search warrant is presumed to be valid and an

appellate court's role is not to determine anew whether there was probable cause

for issuance of the warrant, but rather, whether there is evidence to support the

finding made by the warrant-issuing judge." State v. Chippero, 201 N.J. 14, 20-

21 (2009).    The burden of proving lack of probable cause in the warrant

application rests on the defendant. Sullivan, 169 N.J. at 211.

       Even deferring to the issuing judge, and accepting the motion judge's

determination that the affidavit did not contain false statements so as to violate

the tenets of Franks v. Delaware,3 the evidence presented within the four corners

of the affidavit was insufficient to support the judge's finding that there was

probable cause to search defendant's premises for guns, Chippero, 201 N.J. at

26; State v. Wilson, 178 N.J. 7, 14 (2003).

       The probable cause inquiry "must assess the connection of the item sought

to be seized 1) to the crime being investigated, and 2) to the location to be

searched as its likely present location." Chippero, 201 N.J. at 29. We have held

the failure to provide information about "when the criminal activity occurred"


3
    438 U.S.154 (1978).
                                                                          A-4554-17T4
                                        7
was a fatal flaw. State v. Alternburg, 223 NJ Super 289, 294-95 (App. Div.

1988).   "Absent some time reference, the allegations of the affidavit are

inadequate to provide a neutral judicial officer with a reasonable basis for

suspicion that a present search of the premises and a seizure of the [evidence of

criminality] would yield current evidence of criminal activity." Id. at 294; see

Rosencranz v. United States, 356 F.2d 310, 316-17 (1st Cir. 1966) (noting that

a warrant affidavit that lacks facts concerning the timeliness of information

impairs a magistrate's ability to determine probable cause); see also State v.

Novembrino, 105 N.J. 95, 124 (1987) (citing and quoting Rosencranz with

approval).

      The tipster's information about weapons at the premises relayed to the

issuing judge did not contain a time reference: the word "Guns" twice listed on

the "Weapons" line of the Crime Stoppers website; defendant "[k]eeps a

machine gun in his house"; "[t]here are weapons at his house" and "[t]he one at

his house is a machine gun"; and the last time the tipster saw the machine gun,

it "was in a closet but I'm not sure now." Not only is there a lack of time

reference, the tipster admitted – in the last communication regarding the weapon

– uncertainty as to its location. The tipster was never asked about, and never

provided, information about when the machine gun was observed in defendant's


                                                                         A-4554-17T4
                                       8
residence. We cannot infer that the observation was made proximately to the

tip because

              [t]o make a double inference, that the undated
              information speaks as of a date close to that of the
              affidavit and that therefore the undated observation
              made on the strength of such information must speak as
              of an even more recent date would be to open the door
              to the unsupervised issuance of search warrants on the
              basis of aging information.

              [Altenburg, 223 N.J. Super. at         294    (quoting
              Rosencranz, 356 F.2d at 316-17).]

      The detective's corroboration of the tipster's information did not remedy

the deficiency. Two important factors for consideration in the totality of the

circumstances analysis to determine if there was a substantial basis to credit an

informant's tip are the informant's veracity and the informant's basis of

knowledge for the information supplied. State v. Smith, 155 N.J. 83, 93 (1998)

(citing Gates, 462 U.S. at 238). Because the tip was anonymous and the State

could not establish its veracity by showing past instances of the tipster's

reliability, the State was required to show the source had a basis of knowledge.

See Alabama v. White, 496 U.S. 325, 329 (1990). Anonymous tips alone are

generally insufficient to obtain a reasonable suspicion, much less probable

cause.   See State v. Golotta, 178 N.J. 205, 228 (2003).         If inadequately

demonstrated by the information provided by the informant, either the veracity

                                                                         A-4554-17T4
                                        9
prong or basis of knowledge prong can be bolstered by a corroborative

investigation which lends them independent weight. Smith 155 N.J. at 98; see

Sullivan, 169 N.J. at 213-14.

      The corroborated information did not include any facts related to the

tipster's knowledge about weapons in defendant's premises; it pertained only to

neutral information which, as demonstrated by the detective's efforts, was

readily available on websites. As was the case in Smith, "police corroboration

of that neutral information does not alone or with all the surrounding

circumstances suggest that defendant was engaged in criminal activity." 155

N.J. at 99; see State v. Zutic, 155 N.J. 103, 111-12 (1998). There must be

corroboration of the ultimate allegation of criminal activity, for " without the

corroboration of suspicious detail there can be no inference that defendant wa s

engaged in criminal activity." Zutic, 155 N.J. at 112.

      Nor did the detective's extensive training and experience – set forth in the

first four of the affidavit's eleven pages – lend to the establishment of probable

cause. While that experience fostered an expertise that could be used to draw

inferences from objective facts, it did "not lower the quantum of evidence

needed to establish probable cause. An officer's experience is only useful in

establishing probable cause if the officer uses the experience to infer that a


                                                                          A-4554-17T4
                                       10
suspect is engaged in criminal activity." Smith, 155 N.J. at 99. The detective's

experience, even in tandem with his efforts to corroborate the tip, did nothing to

establish probable cause regarding the presence of a weapon in defendant's

residence at the time he made the warrant application.

      Inasmuch as the affidavit did not contain evidence to support the judge's

finding of probable cause, defendant's motion to suppress evidence was properly

granted.

      Affirmed.




                                                                          A-4554-17T4
                                       11